EXHIBIT 10.11 EARL HARRISON SETTLEMENT AGREEMENT This Settlement Agreement is made and entered into effective as of April 9, 2010, by and between Earl Harrison a Nevada Individual, Golden Phoenix Minerals, Inc. a Nevada corporation and Win-Eldrich Gold, Inc. a Nevada Corporation. Golden Phoenix Minerals owes Earl Harrison a balance of $180,140.37 and would like to settle this balance owed to him by receiving half or $90,070.18 by certified funds from Golden Phoenix Minerals and the balance of $90,070.19 would be paid by Win-Eldrich Gold Inc. and be reduced from the Secured Promissory Note that Win-Eldrich Gold Inc. has with Golden Phoenix Minerals.Win-Eldrich Gold and Golden Phoenix will add this to the Promissory Note Modification Agreement that they are currently working on with another issue.Signatures may be executed by sending a signed copy of this agreement by facsimile, e-mail or other form of electronic transmission. Executed on the day and year first written above. /s/ Earl Harrison 4/9/10 Earl Harrison Date /s/ Jeff Gall 4/9/10 Win-Eldrich Gold Inc. Date By: Jeff Gall - CFO /s/ Rob Martin 4/9/10 Golden Phoenix Minerals, INC Date By: Rob Martin - President
